Citation Nr: 0110855	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
government from April 5, 1944 to May 5, 1945, and was held in 
Stalag 17B.

This matter arises from a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which found that the appellant had 
failed to submit new and material evidence to reopen her 
claim for service connection for the veteran's cause of 
death.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran, a former prisoner of war, died in March 
1997.  At the time of his death, he was service-connected and 
in receipt of a 30 percent disability rating for post-
traumatic stress disorder (PTSD), and a 10 percent disability 
rating for peptic ulcer disease. 

3.  In a March 1998 decision, the RO denied service 
connection for the cause of the veteran's death, and advised 
the appellant accordingly; she failed to initiate an appeal. 

4.  The evidence received since the March 1998 rating 
decision is either duplicative of evidence previously of 
record, or does not bear directly and substantially on the 
issue in question.   


CONCLUSIONS OF LAW

1.  The March 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991). 

2.  New and material evidence has not been received since the 
March 1998 rating decision, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to reopen her claim, and the RO has obtained 
all relevant records regarding the veteran's medical 
condition, as well as notifying the appellant of the specific 
type of evidence that would suffice to reopen her claim. 

The appellant's original claim for service connection for the 
cause of the veteran's death was filed in March 1997 and 
denied in April 1997.  She requested that her claim be 
reconsidered in light of the veteran's POW status, and in 
March 1998, the RO re-evaluated her claim and denied it on 
the merits.  The veteran's death certificate identified end-
stage renal failure as the immediate cause of death, which 
was due to atherosclerotic renal vascular disease, with 
atherosclerotic heart disease and a stroke as other 
significant conditions.  He died in March 1997.  

The evidence before the RO at the time of its March 1998 
rating decision included service medical records, several VA 
examination reports, including a January 1983 POW protocol 
examination conducted by the VA, VA outpatient and hospital 
discharge summaries covering the period between December 1982 
and March 1997, and private medical records from 1983.  The 
RO found that there was no medical evidence to show that the 
veteran's renal disease was manifested during service or 
within a one year presumptive period after separation from 
service.  The RO also determined that the veteran's status as 
a POW did not contribute to or cause his death from renal 
failure.  

The veteran's service medical records did not show evidence 
of residuals of his internment as a POW with the exception of 
gingivitis and malnutrition which was resolved.  His 
separation examination report of October 1945 noted only 
gingivitis.  The remainder of the evaluation of other systems 
was normal with no clinical abnormalities noted.  The medical 
officer reported that the veteran denied all serious 
injuries, illnesses or disease.  

The veteran's extensive medical records show treatment for a 
cerebral vascular accident in 1982 and coronary artery 
disease beginning in 1983.  A VA examination in January 1983 
reflected diagnoses of: Status post left hemisphere cerebral 
vascular accident; coronary artery disease, hypertension, 
external hemorrhoids, and history of ulcer.  The examiner 
found insufficient evidence to state that any of the 
veteran's diagnosed conditions were caused or exacerbated by 
his POW confinement.  A VA psychiatric examination in 
February 1982 found that the veteran had an adjustment 
reaction to adult life due to his stroke and heart disease.  
There were no psychiatric sequelae from his POW status.  A 
POW protocol evaluation conducted in January and February 
1986 noted disorder diagnoses of peripheral vascular disease, 
atherosclerotic heart disease with a question of aortic 
stenosis, and history of ulcers.  There was no indication 
that any of the conditions were related to the veteran's POW 
confinement, and his claim for service connection for 
disability due to POW status was denied.  In November 1988, 
the veteran was noted to have renal insufficiency.  In 1990 
he was diagnosed with colon cancer which was surgically 
remedied and in November 1992 he underwent further surgery 
for an obstructed colon.  In September 1995 the veteran 
appeared for an RO hearing related to his claim for service 
connection for vascular disease.  He testified that he had 
been a POW for 13 months and was provided very little food.  
He reported no swelling of his extremities during his 
internment, and he acknowledged that he had no heart problems 
prior to 1982.  The remaining records show ongoing treatment 
for the veteran's multiple conditions with no indication of a 
nexus to service or POW status, with the exception of ulcer 
disease and PTSD, for which service-connection was granted in 
May 1988 and March 1992, respectively.  

The veteran was admitted to the hospital in January 1997 for 
treatment of his end-stage renal disease and was readmitted 
in March 1997 for end-stage renal disease that was not 
amenable to either peritoneal or hemodialysis.  He died 
during this admission from renal failure due to hypertensive 
renal disease.  

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in April 1997, and again 
in March 1998.  The RO found that there was no medical 
evidence to show renal disease during service, or within one 
year after separation from service, no was there medical 
evidence to link the veteran's renal disease to his POW 
status.  The appellant failed to appeal this determination.  
In July 1999 she requested that her claim be reopened.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

Since the RO's 1998 decision, the appellant has submitted 
copies of telegrams dated in 1944 and 1945 referencing the 
veteran as missing in action, as a POW, and announcing his 
return home.  Also submitted are duplicate VA medical records 
from December 1982 showing surgery for coronary artery bypass 
pointing out a missing needle, and a November 1988 VA summary 
of the veteran's medical problems.  A veteran advocate 
submitted a statement of the veteran's history and medical 
problems, adding that the veteran was blind (macular 
degeneration).  In June 2000, the appellant appeared for a 
video conference hearing before the undersigned Board Member 
and that transcript has also been submitted.  The appellant 
testified that her husband had been a POW for 13 months, and 
did not like to talk about his experiences.  She reported 
that he suffered malnutrition which she believed cause his 
kidney disease.  She noted that as a POW he was chased by 
dogs and doused with cold water regularly.  She stated that 
doctors had told her that her husband's condition was related 
to his POW internment, but she could not remember who had 
said it, or when.  No autopsy was performed because she could 
not afford it.  Her witness testified that the veteran had 
been thrown into a pit at the time of his capture and ended 
up in Stalag 17B, a notorious prison camp.  He noted that the 
veteran was blind and that had never been considered in 
connection with his POW status. 

As is apparent from a review of the record, the appellant has 
failed to submit evidence that has not been previously 
considered, or that bears substantially on her claim for 
service connection for the cause of the veteran's death.  The 
service medical records had been previously reviewed, and 
submitted VA records from 1982 and 1988 had no bearing on 
establishing a relationship between death and service.  The 
photocopies of telegrams may have been new, in that they were 
not previously considered, they are likewise not relevant to 
the claim.  There is no dispute as to the veteran's POW 
status, but there is likewise no evidence of residual 
disability related to renal insufficiency or hypertensive 
renal disease.  The witness statement is a layperson's 
report, and his opinion that the veteran's renal disease was 
caused by service is neither new nor competent for the 
purposes of reopening this claim.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The hearing testimony, while clearly 
new, in that it has not been previously considered, again 
offers no evidence to bear directly or substantially upon the 
appellant's claim.  The witness reiterated his September 1999 
statement of belief, and the appellant's testimony 
essentially reiterated previous statements and provided no 
relevant evidence that has not been previously considered.  

Therefore, the Board cannot conclude that any of the evidence 
submitted since March 1998 is, alone or in conjunction with 
the other evidence of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence received since 
the March 1998 RO decision is not new and material and the 
claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 219.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen her claim 
for service connection for the cause of the veteran's death.  
See Graves v. Brown, 8 Vet. App. 522, 524-525 (1996); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the appeal is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

